Citation Nr: 1136465	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawai'i


THE ISSUE

Whether there was clear and unmistakable error in an April 1991 rating decision denying service connection for hypertension.


REPRESENTATION

Appellant represented by:	Hawai'i Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawai'i.  A videoconference Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 


FINDING OF FACT

The April 1991 rating decision was consistent with and reasonably supported by the evidence then of record, and the existent legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The April 1991 rating decision denying the appellant's claim of service connection for hypertension was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  However, the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  

CUE claims are not conventional appeals but instead are requests for revision of previous decisions; claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.

The Veteran contends that the RO committed CUE when it denied his claim of service connection for hypertension in an April 16, 1991 rating decision.  He specifically contends that the RO failed to consider that both his service treatment records and immediate post-service VA treatment records demonstrated the presence of hypertension which, in his view, was related to active service.  

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court of Appeals for Veterans Claims (Court) has stressed consistently the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has also propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made".  And third, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In general, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran essentially contends that the RO misapplied 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) and, therefore, committed CUE when it denied his claim of service connection for hypertension in the April 1991 rating decision.  He also essentially contends that the medical evidence of record in April 1991 demonstrated the presence of hypertension during and immediately following active service, and as such, that the RO misapplied 38 U.S.C.A. §§ 1112 and 1113, as well as 38 C.F.R. §§ 3.307 and 3.309(a), and committed CUE by not granting service connection for hypertension on a presumptive basis as a chronic disease.  

The Veteran's VA Form 21-526, "Application for Compensation or Pension," was received by the RO in August 1990.  The Veteran did not identify hypertension as one his claimed disabilities which, in his view, was related to active service.  On VA examination in October 1990, no relevant complaints were noted.  Physical examination showed blood pressure readings of 180/100, 170/90, and 180/95.  The VA examiner stated that the Veteran had "significant blood pressure elevation when I examined him although, when he had a screening exam taken, he was only borderline.  He appears very nervous during the course of examination, and his blood pressure could be reactive, although I would certainly not discount the existence of significant essential hypertension in this gentleman."  The VA examiner noted that this examination occurred approximately two and one-half months since the Veteran was discharged from active service, assessed hypertension, and stated that "follow-up medical care on a lifetime basis is indicated and service connection is to be determined" for the Veteran's hypertension.  

The April 1991 rating decision denied the Veteran's claim for service connection for hypertension.  In his May 1991 notice of disagreement, the Veteran disagreed with the April 1991 rating decision, and contended that he experienced hypertension during active service and since service separation.  The RO issued a Statement of the Case in August 1991, but because the Veteran did not perfect a timely appeal, the April 1991 rating decision is now final.  See 38 U.S.C.A. § 7105(c).

The Veteran next submitted a June 2005 statement contending that he experienced "a hypertensive condition" in 1985 which continued worsening.  He also contended that his service treatment records and VA treatment records supported reopening the previously denied service connection claim for hypertension.  The Veteran also contended in July 2005 that, at his service discharge in August 1990, "I was already diagnosed with hypertensive condition."  He also contended that his hypertension had worsened since his service separation.

In a November 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied service connection claim for hypertension.  The Veteran disagreed with the November 2005 rating decision in a February 2006 statement.  In a November 2006 statement, the Veteran contended that he had been released from active duty in August 1990, and diagnosed as having labile hypertension in April 1991, "within one year of release from active duty."  He also contended that his service treatment records showed that he was "borderline hypertensive although I had no significant weight gain."  He contended further that his service treatment records also "verify that my blood pressure varied, sometimes high [and] sometimes normal."  He finally contended that because he had been hypertensive and was diagnosed as having hypertension within 1 year of his discharge from active service, the RO's failure to grant service connection for hypertension constituted CUE.  The RO properly interpreted the Veteran's statements on the November 2006 VA Form 21-4138 as a CUE claim with respect to the April 1991 rating decision.

The April 2007 rating decision denied the Veteran's CUE claim; the Veteran submitted a VA Form 9 dated in March 2008, contending that "the basis of this appeal is clear and unmistakable error due to denial of S.C. hypertension."  The RO properly interpreted the Veteran's March 2008 VA Form 21-4138 as a notice of disagreement with the April 2007 rating decision which denied his CUE claim; the Veteran further asserted these contentions in an April 2008 statement.  A Statement of the Case was issued to the Veteran and his service representative in May 2009; the Veteran perfected his appeal in June 2009, contending that VA "has failed to grasp the fact that I had fluctuating hypertension in service and within the one year presumptive period following service.  The [Veterans Health Administration] diagnosis was labile hypertension which means unstable, fluctuating.  This condition was and is hypertension.  As the disease has progressed from service, it has gotten much worse."

The Veteran has alleged that the RO committed CUE when it denied his claim of service connection for hypertension, on both a direct and presumptive basis, in the April 1991 rating decision by misapplying 38 U.S.C.A. §§ 1112, 1113, 1131 and 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  In that April 1991 rating decision's narrative, the RO found that service connection for hypertension was not warranted both because it was not shown during service, and because it was not shown in the one-year post service presumptive period, to include at the October 1990 VA examination when the Veteran's diastolic blood pressure readings were not consistently 100 or above.  

There is no indication that the correct facts were not before RO at the time the April 1991 rating decision was made.  The Veteran's service treatment records do not show a diagnosis of hypertension at any time during active service.  Despite the Veteran's assertions to the contrary, he specifically denied any in-service history of high blood pressure (or hypertension) in a medical history report completed in conjunction with the February 1990 Medical Evaluation Board proceedings.  Further, the October 1990 VA examination, conducted within the first post service year, resulted in blood pressure readings of 180/100, 170/90, and 180/95.  Thus, the diastolic blood pressure readings were not consistently above 100, consistent with the RO's narrative.  Further, while the VA examiner wrote "hypertension" under the diagnosis section, he indicated in the narrative of the examination report that while the Veteran's blood pressure during the initial screening was borderline, it became significantly elevated during the examination, which may or may not have been due to nervousness.  Indeed, he indicated that the Veteran should be referred for additional testing.  Thus, no confirmed diagnosis of hypertension was on record in that examination report, and there was no other post service evidence of record at the time of the April 1991 rating decision. 

Significant blood pressure elevation when I examined him although, when he had a screening exam taken, he was only borderline.  He appears very nervous during the course of examination, and his blood pressure could be reactive, although I would certainly not discount the existence of significant essential hypertension in this gentleman

The RO also correctly applied the relevant statutory and regulatory provisions in the April 1991 rating decision.  The relevant laws and regulations governing direct and presumptive service connection claims were applied in adjudicating the Veteran's service connection claim for hypertension in April 1991, as consideration of both the lack of evidence of in-service documentation of hypertension was discussed, as was whether there was evidence in the claims file of hypertension during the one-year presumptive period.  As such, there is no support for the Veteran's assertion that any alleged error, had it not been made by the RO, would have manifestly changed the outcome of the April 1991 rating decision.  See also Damrel, 6 Vet. App. at 245.  In arguing that there was CUE in the April 1991 rating decision, the Veteran essentially disagrees with how the RO weighed the evidence of record in that decision, but it is well settled that such allegations can never rise to the level of CUE.  See, e.g., Fugo, 6 Vet. App. at 43-44; Luallen, 8 Vet. App. at 96.  Finally, to the extent that the VA examiner indicated that "service connection is to be determined," such determination is to be made by the RO, not by the examiner.  And to the extent that an additional examination should have been ordered to confirm or rule out an official diagnosis of hypertension, failure to fulfill the duty to assist is not CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Ultimately, the April 1991 RO rating decision which denied service connection for hypertension was based on the evidence and law as it then existed.  The Board thus finds that it did not contain CUE, and it may not be reversed.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  On that basis, the Veteran's appeal must be denied.


ORDER

The April 1991 rating decision denying service connection for hypertension did not contain clear and unmistakable error; the appeal is denied.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


